Exhibit 10.2

 

TRI-PARTY AGREEMENT

(Custody Agreement)

 

THIS TRI-PARTY AGREEMENT (as may be amended, restated, supplemented, or
otherwise modified from time to time, this “Agreement”) is entered into as of
October 29, 2013, by and among U.S. BANK NATIONAL ASSOCIATION (“Custodian”),
HARVEST CAPITAL CREDIT CORPORATION, a Delaware corporation (“Borrower”), and
CAPITALSOURCE BANK, a California industrial bank, in its capacity as
administrative, payment and collateral agent (in such capacity, together with
its successors and assigns, the “Agent”) for the Lenders (as defined below).

 

WHEREAS, Custodian and Borrower are parties to that certain Custody Agreement,
dated as of May 2, 2013 (as amended, restated or otherwise modified from time to
time, the “Custody Agreement”);

 

WHEREAS, contemporaneously with the execution of this Agreement, Borrower and
Agent are entering into that certain Loan and Security Agreement (as amended,
restated or otherwise modified from time to time, the “Loan Agreement”), by and
among Borrower, Agent, and the financial institutions party thereto as lenders
from time to time (each a “Lender” and collectively, the “Lenders”), pursuant to
which Agent and Lenders will make certain financial accommodations to Borrower
(the “Loan”) and Borrower will grant Agent a first priority lien and security
interest in the Pledged Loans as security for prompt payment and performance or
Borrower’s obligations under the Loan Agreement; and

 

WHEREAS, as a condition to making the Loan to Borrower under the Loan Agreement,
Agent and Lenders are requiring that Borrower, Custodian, and Agent enter into
this Agreement in the manner set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Custodian, Borrower, and Agent hereby agree as
follows:

 

1.            Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Loan
Agreement. As used herein, the capitalized terms below shall have the following
meanings:

 

“Assignment of Purchase Documents” means, with respect to any Purchased Loan, a
Collateral Assignment of Loan Acquisition Documents, in substantially the form
of Exhibit B attached hereto.

 

“Authorized Person” shall have the meaning assigned to such term in the Custody
Agreement.

 

“Custodial Certificate” means a certificate with respect to Pledged Loan
Documents completed and signed by Custodian substantially in the form of
Exhibit A attached hereto.

 

“Custodian Deliverables” means any Collateral in the custody of or otherwise
held by Custodian, including without limitation any Assignment of Purchase
Documents, Pledged Loan Documents, Securities, or Attached Equity Interests.

 

“Pledged Loan Checklist” means, with respect to any Pledged Loan, the “Loan
Checklist”, as such term is defined in the Custody Agreement.

 

“Pledged Loan Documents” means, with respect to any Pledged Loan, the
“Underlying Loan Documents”, as such term is defined in the Custody Agreement.

 

 

 
- 1 -

--------------------------------------------------------------------------------

 

 

“Pledged Note” means, with respect to any Pledged Loan, the “Underlying Note”,
as such term is defined in the Custody Agreement.

 

“Proper Instructions” shall have the meaning assigned to such term in the
Custody Agreement.

 

“Securities” for purposes of this Agreement, shall have the meaning assigned to
such term in the Custody Agreement.

 

2.            Security Interest of Agent. Borrower hereby represents and
warrants to Custodian that all Custodian Deliverables are subject to the
security interest in favor of Agent granted by Borrower pursuant to the Loan
Agreement. Custodian hereby (a) acknowledges and agrees that, pursuant to the
Loan Agreement (and notwithstanding anything in the Custody Agreement to the
contrary), Borrower has granted to Agent a first-priority security interest in
all assets of the Borrower, including without limitation any Custodian
Deliverables, and (b) represents and warrants to Agent that as of the date
hereof, Custodian has not received notice of any interest of any other person or
entity in such Custodian Deliverables. Custodian hereby waives and releases any
right of offset, banker’s lien, security interest or other like right against
the Custodian Deliverables for so long as this Agreement is in effect.

 

3.            Appointment of Custodian.

 

(a)           Agent hereby appoints Custodian as agent, custodian, and bailee
(for purposes of all applicable sections of the UCC) for Agent, to perfect the
security interest of Agent in the Pledged Loans and any Custodian Deliverables,
and Custodian hereby accepts its appointment, to act as agent, custodian, and
bailee (for purposes of all applicable sections of the UCC) for Agent, to
perfect the security interest of Agent in the Pledged Loans and any Custodian
Deliverables and performing its duties and obligations hereunder.

 

(b)          Notwithstanding anything to the contrary in the Custody Agreement
(including without limitation any Proper Instructions from Borrower to
Custodian), Custodian shall not release any original Pledged Loan Documents in
the custody of Custodian to any Person, other than Agent or a representative of
Agent, unless Custodian has received Agent’s prior written consent to such
release to Borrower or such designated Person, following delivery by Borrower to
Agent and Custodian of written notice of (in each case, pursuant to the Loan
Agreement) (i) the payment in full of the applicable Pledged Loan, (ii) the
permitted sale by Borrower (pursuant to the terms and provisions of the Loan
Agreement) of the applicable Pledged Loan, or (iii) the enforcement of any
Pledged Loan or the pursuit by Borrower (or its designee) of foreclosure or
other legal proceedings. Except as is otherwise expressly permitted under the
terms of this Agreement, or as may be specifically ordered by a court of
competent jurisdiction or a government agency, Custodian hereby agrees not to
surrender control and/or possession of, sell, encumber, or otherwise dispose of
any Pledged Loan Documents in the custody of Custodian, or take any other action
which, to the knowledge of Custodian, would compromise Agent’s perfected
security interest(s) therein.

 

(c)           From time to time upon Agent’s or Borrower’s prior written request
at the time of Borrower’s pledging of Pledged Loans to Agent, Custodian shall
provide Agent and Borrower a Custodial Certificate with respect to the Pledged
Loans included in that pledge. The Custodian shall, in each Custodial
Certificate, among other things, certify and confirm as to each Pledged Loan
listed in the Custodial Certificate that, except as noted on the exception
report attached as a schedule to the related Custodial Certificate:

 

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

(i)            with respect to such Pledged Loans, all Custodian Deliverables
are in the Custodian’s possession and listed on an exhibit attached to the
related Custodial Certificate, except as otherwise noted in such exception
report (if applicable);

 

(ii)           Custodian has in its possession all Pledged Loan Documents listed
on the Pledged Loan Checklist delivered with respect to any Pledged Loan, except
as otherwise noted in such exception report (if applicable);

 

(iii)          samples of such documents have been reviewed by the Custodian in
the normal course of business and appear, in the judgment of Custodian, regular
on their face and relate to such applicable Pledged Loans, except as otherwise
noted in such exception report (if applicable);

 

(iv)          with respect to each physical Pledged Note any time evidencing a
Pledged Loan: (A) such physical Pledged Note is in the possession of Custodian,
(B) such physical Pledged Note bears an original signature purporting to be the
signature of an obligor under the Pledged Note, (C) such physical Pledged Note
is held by Custodian as Agent’s custodian, and (D) such Pledged Note has been
endorsed as follows or contains an allonge bearing an original stamp or
handwritten signature from Borrower:

 

“Pay to the order of CapitalSource Bank, together with its successors and
assigns, as Agent, for its own benefit and the benefit of the Lenders, with
recourse.

 

______________________________________

 

By:___________________________________

 

Name/Title:_____________________________”

 

 

4.            Instructions of Agent. The parties hereto agree, and Borrower
expressly consents and hereby directs, that (a) any Custodian Deliverables that
are in Custodian’s possession or control is held by Custodian for the benefit of
the Agent and as its agent, custodian, and bailee (for purposes of all
applicable sections of the UCC) to perfect the security interest of Agent in the
Pledged Loans and any Custodian Deliverables, (b) Custodian shall comply with
written instructions originated by Agent with respect to any Custodian
Deliverables without further consent of Borrower, and (c) Custodian shall not
agree with Borrower or any other Person (other than Agent) to comply with
instructions originated by such Person with respect to any Custodian
Deliverables.

 

5.            Agent’s Examination and Review Rights. At all times, upon
reasonable notice and during normal business hours, Custodian shall permit
Agent, at Borrower’s cost and expense (subject to the limitations set forth in
the Loan Agreement), (a) to examine and make copies of Pledged Loan Documents in
the custody of Custodian and other Custodian Deliverables and any and all data
and other information relating to any Pledged Loans or related Custodian
Deliverables, and (b) to examine Custodian’s books and records related to the
Pledged Loans.

 

6.           Representations and Warranties.

 

(a)           Custodian hereby represents and warrants to Agent and Borrower as
of the date hereof and as of each date that Custodian issues a Custodial
Certificate:

 

(i)            Custodian has the full power and authority to hold the Custodian
Deliverables and to execute, deliver and perform, and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, has duly executed and
delivered this Agreement and this Agreement constitutes a legal, valid and
binding obligation of Custodian, enforceable against it in accordance with its
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies;

 

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

(ii)           Neither the execution and delivery of this Agreement, the
issuance of the Custodial Certificate, the consummation of the transactions
contemplated hereby, nor the fulfillment of or compliance with the terms and
conditions of this Agreement, will result in a breach of any of the terms,
conditions or provisions of Custodian’s charter or by-laws or any legal
restriction or any agreement or instrument to which Custodian is now a party or
by which it is bound (including without limitation, the Custody Agreement), or
constitute a default or result in an acceleration under any of the foregoing, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Custodian or its property is subject; and

 

(iii)          Custodian is a separate and independent entity from Borrower,
Custodian does not own a controlling interest in Borrower either directly or
through affiliates and no director or officer of Custodian is also a director or
officer of Borrower or its Affiliates.

 

(b)          Borrower hereby represents and warrants to Agent and Custodian as
of the date hereof:

 

(i)            Borrower has not granted custody or control over the Pledged
Loans and the Pledged Loan Documents to any party other than Agent and
Custodian.

 

(ii)           Borrower has the full power and authority to execute, deliver and
perform, and to enter into and consummate all transactions contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, has duly executed and delivered this Agreement and this Agreement
constitutes a legal, valid and binding obligation of Borrower, enforceable
against it in accordance with its terms, except as enforcement of such terms may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and by the availability of equitable remedies;

 

(iii)          Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions of this Agreement, will result in a
breach of any of the terms, conditions or provisions of the Custody Agreement,
or constitute a default or result in an acceleration under any of the foregoing,
or result in the violation of any law, rule, regulation, order, judgment or
decree to which Borrower or its property is subject; and

 

(iv)          Custodian is a separate and independent entity from Borrower,
Custodian does not own a controlling interest in Borrower either directly or
through affiliates and no director or officer of Custodian is also a director or
officer of Borrower or its Affiliates.

 

7.            Custody Agreement. Without the prior written consent of Agent, and
in each case pursuant to the terms and provisions of the Loan Agreement, (a)
Custodian will (i) maintain the Custodian Deliverables in the manner set forth
in the Custody Agreement subject to the provisions hereof until termination of
this Agreement; (ii) except for the Custody Agreement, until the termination of
this Agreement, not enter into, (x) any other agreement pursuant to which it
agrees to comply with instructions (other than those of Agent) with respect to
the Custodian Deliverables, or (y) any other agreement purporting to limit or
condition the obligation of Custodian to comply with instructions originated by
Agent with respect to the Custodian Deliverables; and (iii) concurrently with
the delivery thereof to Borrower as set forth in the Custody Agreement, provide
Agent copies of statements (if any) relating to the Custodian Deliverables, and
such other statements as the Agent may from time to time reasonably request be
delivered to it; (b) Custodian and Borrower hereby covenant that, prior to the
termination of this Agreement, the Custody Agreement shall not be amended; and
(c) Borrower hereby covenants that it will not terminate the Custody Agreement.

 

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

8.            Agent’s Right to Cure. Borrower, immediately upon receipt, shall
deliver to Agent at the address set forth below, a true and complete copy of any
notice of default or breach and all other communications respecting a default or
breach, alleged default or breach, failure of performance, or other condition
that, with lapse of time or after additional notice, or both, could become a
default or breach by Borrower of or under the Custody Agreement, or otherwise
relating to Borrower’s good standing with respect to the Custody Agreement. In
the event of any default or breach by Borrower under the Custody Agreement,
Agent shall have the right (but not the obligation), upon written notice to
Borrower and Custodian, and until such default is cured, to cure such default
and take any action under the Custody Agreement to preserve the same, so long as
such action is taken within the period of time otherwise allotted to Borrower
under the Custody Agreement to cure such default. Any advances made by Agent
from its own funds to cure a default or other breach by Borrower under the
Custody Agreement shall become a part of the Obligations, shall be due
immediately, and shall draw interest at the rate contemplated by the Loan
Agreement.

 

9.           Termination. The rights and powers granted herein to Agent (x) have
been granted in order to perfect its security interests in the Custodian
Deliverables, (y) are powers coupled with an interest, and (z) are not intended
to be affected by the bankruptcy of Borrower or the lapse of time. Custodian may
terminate this Agreement in its discretion upon the sending of at least sixty
(60) days’ advance written notice to the other parties hereto; provided,
however, that any Custodian Deliverables that have not been released by Agent at
or prior to the time of termination shall be transferred to a successor
custodian designated by Borrower and agreed to by Agent. If no successor
custodian is so designated, Custodian may apply to a court of competent
jurisdiction for appointment of a successor custodian. Any other termination or
any amendment or waiver of this Agreement shall be effected solely by an
instrument in writing executed by all the parties hereto.

 

10.          Interpleader.    If at any time Custodian, in good faith, is in
doubt as to the action it should take under this Agreement, then Custodian shall
have the right to commence an interpleader action in any competent federal or
state court located in the State of New York, and otherwise to take no further
action except in accordance with joint written instructions from Borrower and
Agent or in accordance with the final order of a competent court served on
Custodian. Borrower shall reimburse the actual reasonable attorneys’ fees
incurred by Custodian in connection with such interpleader action.

 

11.          Notices. All demands, notices and communications hereunder, except
as otherwise provided herein, shall be in writing and shall be deemed to have
been duly given on the date received if personally delivered at or mailed by
certified or registered mail, postage prepaid, sent by a nationally recognized
overnight courier service such as Federal Express, or given by confirmed
facsimile or electronic mail (with a duplicate sent on the same day by first
class mail, postage prepaid), in each case to the address provided below the
signature for each party below.

 

12.          General Standard of Care. The provisions of Sections 9.3 and 9.5 of
the Custody Agreement shall apply mutatis mutandis as if set forth herein in
full.

 

13.          Force Majeure. Without prejudice to the generality of the
foregoing, the Custodian shall be without liability to Borrower and Agent for
any damage or loss resulting from or caused by events or circumstances beyond
the Custodian’s reasonable control including (a) nationalization, expropriation,
currency restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, fires, floods,
earthquakes or other natural disasters, civil or military disturbances, acts of
war or terrorism, riots, revolution, acts of God, work stoppages, strikes,
national disasters of any kind; (b) errors by Borrower (including any Authorized
Person) or Agent in its instructions to the Custodian; or (c) changes in
applicable law, regulation or orders.

 

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

14.          Indemnification by Borrower. Borrower hereby agrees to indemnify,
defend and save harmless Custodian and its directors, officers, employees and
agents against any liabilities, obligations, losses, damages, actions,
judgments, suits, and reasonable costs and expenses (including reasonable and
documented attorneys fees and expenses) incurred in connection with this
Agreement or the Custodian Deliverables (except to the extent due to the
Custodian’s bad faith, willful misconduct or gross negligence) or any
interpleader proceeding relating thereto or incurred at Borrower’s or Agent’s
direction or instruction.

 

15.         Governing Law. This Agreement will be governed by and be construed
in accordance with the laws of the State of New York without regard to conflict
of laws principles (other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law).

 

16.          Counterparts.   This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by fax, portable document format (.pdf), or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

17.          Final Agreement.   Other than the terms of the Custody Agreement,
this Agreement contains the entire and only agreement among all the parties to
this Agreement and between Custodian and Borrower, on the one hand, and
Custodian and Agent, on the other hand, with respect to (x) the interest of
Agent in the Custodian Deliverables, and (y) Custodian’s obligations to Agent in
connection with the Custodian Deliverables.

 

18.          Amendments.   No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all parties hereto.

 

[Remainder of page intentionally blank; signature pages follow.]     

 

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Tri-Party Agreement has been duly executed as of the
date first written above.

 

 

 

AGENT:

 

 

 

CAPITALSOURCE BANK,

 

a California industrial bank 

 

 

 

By:

/s/ David Zimmerman

 

 

Name:

David Zimmerman

 

 

Title:

SVP, Portfolio Manager

 

 

 

If to Agent:

 

 

 

CapitalSource Bank

 

5404 Wisconsin Ave, 2nd Floor

 

Chevy Chase, Maryland 20815

 

Attn: Sue Choi

 

 

 

with a copy to:

 

 

 

Holland & Knight LLP

 

300 Crescent Court, Suite 1100

 

Dallas, Texas 75201

 

Attn: Matthew Fontane

 

 


--------------------------------------------------------------------------------

 

 

 

 

CUSTODIAN:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 



 

By:

/s/ Louis Marucheau

 

 

Name:

Louis Marucheau

 

 

Title:

Vice President

 

       

 

If to Custodian:

 

 

 

U.S. Bank National Association

 

190 South LaSalle Street, 10th Floor

 

Chicago, IL 60603

 

Attention: Louis Marucheau

 

Email:  louis.marucheau@usbank.com and

 

 harvestcapitalcreditcorp@usbank.com



 

 

 


--------------------------------------------------------------------------------

 

 

 

BORROWER:

 

 

 

HARVEST CAPITAL CREDIT CORPORATION,

 

a Delaware corporation

 

 



 

By:

/s/ Richard P. Buckanavage

 

 

Name:

Richard P. Buckanavage

 

 

Title:

Chief Executive Officer and President

 



 

 

If to Borrower:

 

 

 

Harvest Capital Credit Corporation

 

450 Park Avenue, Suite 500

 

New York, New York 10022

 

Attn: Richard P. Buckanavage, President and CEO

 

Email: rbuckanavage@harvestcaps.com

 

 

 

with a copy to:

 

 

 

JMP Credit Advisors LLC

 

3440 Preston Ridge Road, Suite 350

 

Alpharetta, Georgia 30005

 

Attn: Renee Lefebvre

 

Email: rlefebvre@jmpcredit.com

 

 

 

 